      Case 2:19-cv-05566-GMS Document 20 Filed 03/19/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Winfried R.E. Joergens, et al.,                   No. CV-19-05566-PHX-GMS
10                  Plaintiffs,                        ORDER
11   v.
12   Nissan North America Incorporated, et al.,
13                  Defendants.
14
15
16          Pursuant to the parties’ Stipulation for Dismissal (Doc. 19) and good cause
17   appearing,
18          IT IS ORDERED dismissing Plaintiffs’ claims against Defendants, with prejudice,
19   pursuant to Rule 41(a)(1), Federal Rules of Civil Procedure, with each party to bear its own
20   attorneys’ fees and costs.
21          Dated this 19th day of March, 2020.
22
23
24
25
26
27
28
